Hathaway, J.
Assumpsit on a note, made by the defendant, payable to the Protection Insurance Company of New Jersey, or order, indorsed and transferred to the plaintiffs, by W. Earl, as agent of said company. The authority of Earl *328to transfer it was proved by the deposition of Edwards, in the case, which was competent for that purpose. 2 Greenl. Ev. <§> 62.
The plaintiffs left' the note at the Mariner’s Bank for collec-tion. The indorsement of Baker, cashier, for the purpose of collecting it, can have no effect upon the rights of the parties to this suit. The printing on the back of the note, directly over the signature of W. Earl, was merely an unfilled blank, and amounted to nothing. The note, therefore came into the plaintiffs’ hands as if those printed words had not been there.
The note- was the property of the Insurance Company, unpaid and negotiable, and having been transferred to the plaintiffs in the ordinary course of business by indorsement, before its maturity, they are entitled to recover the amount due upon it, and a default must be entered.
Shepley, C. J., and Wells, Howard and Rice, J. J., concurred.